Citation Nr: 1730477	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to AO exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for  hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure.

5.  Entitlement to service connection for a heart condition, to include as due to herbicide exposure.

6.  Entitlement to an initial compensable rating for bilateral hearing loss. 

7.  Entitlement to an initial rating in excess of 10 percent for seborrheic dermatitis. 

8.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease with spondylolysis. 


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1970 and July 1972 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.    

After the case was certified to the Board, the Veteran submitted additional information along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Accordingly, the Board may consider the new evidence in the first instance.  See 38 C.F.R. § 20.1304 (c) (2016).

Although the Veteran requested a Board hearing in his January 2013 VA Form 9, that request was withdrawn in a November 2015 letter.  See 38 C.F.R. 
§ 20.702(e) (2016).

The Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  A claim of TDIU is a part of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in a March 2017 rating decision, the RO denied entitlement to TDIU.  The Veteran has not expressed disagreement with the decision.  As such, the Board finds that the TDIU claim is not before the Board.       

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for diabetes mellitus, hypertension, a heart disability, sleep apnea, and erectile dysfunction as secondary to diabetes mellitus.  As an initial matter, the Board notes that although the Veteran separated from service in 1988, the earliest post service treatment records are from June 2006.  On remand, the RO should request that the Veteran identify and submit authorizations for any post-service treatment records from 1988 to present.  The RO should attempt to obtain any such records and associate them with the claims file.  
 
The Veteran asserts that his diabetes mellitus, sleep apnea, hypertension, and heart condition are due to herbicide exposure in service.  The Veteran's personnel records do not show service on the landmass or in the inland waterways of Vietnam.  However, the Veteran asserts that while aboard the USS Saratoga he traveled from the Gulf of Tonkin to Yankee Station to the Coast of North Vietnam and anchored at the naval station in Subic Bay in the Philippines for 3 to 7 days at a time.  He reported that while anchored at Subic Bay he left the ship on several occasions.  See February 2017 Affidavit.  

In a September 2009 statement, the Veteran also reported that he was assigned to Attack Squadron 105 from July 1972 to March 1973.  During this time, he was deployed aboard the USS Saratoga, which was deployed to Vietnam.  He further reported that he was assigned to the administrative section and that on two occasions in December 1972 and January 1973 to deliver correspondence in country in Vietnam.  See August 2012 Appellate Brief.  

The AOJ sought information regarding the Veteran's service in Vietnam.  A September 2010 memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) discusses whether Navy ships used or stored herbicides during the Vietnam area.  The Board finds the memorandum does not address the Veteran's specific contentions.  Furthermore, attached to the memorandum was a list of ships operating in the inland waterways or docking in Vietnam.  Notably the USS Saratoga was not listed.  Nonetheless, on remand, the Board finds that the RO should make an additional attempt to verify the Veteran's assertion regarding the circumstances of his service.  

In addition, the deck logs of the USS Saratoga were associated with the record in March 2013.  However, the records are illegible.  On remand, legible copies of the USS Saratoga deck logs should be associated with the record.  

With respect to the Veteran's increased rating claims VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was afforded VA examinations to evaluate his low back, seborrheic dermatitis, and bilateral hearing loss in November 2012, over 4 years ago.  As such, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

Furthermore, with respect to the Veteran's low back claim, the examination must comply with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

In addition, in an August 2012 Appellate Brief, the Veteran's prior representative makes reference to a February 2012 independent medical opinion from Dr. A.S. indicating that the Veteran's low back disability symptoms warrant a 20 percent rating.  It does not appear this opinion has been associated with the record.  Thus, on remand, the RO should attempt to obtain the record.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private or VA post-service treatment records and complete the required authorizations.  Obtain and associate all such records with the claims file.  

If the records are unavailable, the AOJ must inform the Veteran. 

2.  Attempt to obtain the February 2012 independent medical opinion from Dr. A.S. referred to in the August 2012 Appellate Brief.  

If the record is unavailable, the AOJ must inform the Veteran.

3.  The AOJ should conduct exhaustive development to verify the nature of the Veteran's service on the USS Saratoga.  If necessary, the AOJ should contact the Joint Services Records Research Center (JSRRC) or any other appropriate source in its efforts to complete this development.

4.  The AOJ should obtain a legible copy of the deck logs for the USS Saratoga for the Veteran's period of service and associate it with the claims file.

5.  After the abovementioned development is completed, arrange for the Veteran to undergo VA examinations to determine the nature and severity of his service-connected bilateral hearing loss, seborrheic dermatitis, and lumbar spine degenerative disc disease with spondylolysis.

With respect the Veteran's low back examination, range of motion testing should include active and passive ranges of motion and range of motion with weight-bearing and non-weight-bearing.

6.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






